DETAILED ACTION
This is a first office action in response to application no. 17/242,648 filed on April 28, 2021 in which claims 1-20 filed for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent no. 11,039,167. 
Although the claims at issue are not identical, they are not patentably distinct from each other because representative claim 1 of the instant application and claims 1 and 2 of referenced Patent are drawn to the same invention.  A close look at the instant application will show that claim 1 calls for a method for video decoding, comprising: obtaining data corresponding to a current block in a current slice of a current picture from a coded video bitstream, the current block being coded according to an intra block copy mode; decoding, from a slice header of the current slice included in the coded video bitstream, a value indicating a maximum number of merge candidates in a merge candidate list for the current slice regardless of a number of temporal reference pictures used in the current slice; constructing the merge candidate list for the current block, a number of merge candidates included in the constructed merge candidate list is equal to or less than the maximum number; determining a block vector for the current block according to the merge candidate list and an index included in the obtained data; and reconstructing at least one sample of the current block according to the block vector.
Claims 1-2 of Patent no. 11, 039,167 calls for similar limitations.  Claims 1-2 of Patent no. 11,039,167 also calls for (in the case of claim 1): a method for video decoding, comprising: obtaining data corresponding to a current block of a current picture from a coded video bitstream, the current block being coded according to an intra block copy mode; setting a first portion of a resolution syntax element for at least a block vector for the current block according to a code that is specified for the intra block copy mode, the resolution syntax element being specified at a block level and having a same semantic for block vectors in the intra block copy mode and motion vectors in an inter prediction mode; decoding, from the obtained data, a second portion of the resolution syntax element; determining the block vector for the current block according to a resolution indicated by the resolution syntax element that includes at least a combination of the first portion and the second portion; and reconstructing at least one sample of the current block according to the block vector. Claim 2 of Patent no. 11,039,167 further calls for decoding, from the obtained data, a value indicating a maximum number of intra merge candidates in a merge candidate list for the current block; and constructing the merge candidate list for the current block, a number of intra merge candidates included in the constructed merge candidate list is equal to or less than the maximum number, wherein the block vector for the current block is determined according to the merge candidate list.
Therefore, when comparing claim 1 of the instant application and claims 1-2 of the cited Patent, claims 1-2 of cited Patent no. 11,039,167, claims 1-2 of the cited Patent anticipated claim 1 of the instant application.  To the examiner, it is clear that the differences between the claims of the instant application and the claims of Patent no. 11,039,167 do not rise to a patentability level. 

Dependent claims 2-8, 10-16 and 18-20 are rejected by dependency to claims 1, 9 and 17.
The difference between the instant examined claims and the conflicting patented claims is that the conflicting patented claims are narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 9, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Application Publication no. 2017/0280159 A1) in view of Rapaka et al. (US Patent Application Publication no. 2017/0099495).

Regarding claim 1 and 9, Liu discloses an apparatus and method for video decoding (See Xu Abstract, [0029], lines 6-15) comprising obtaining data corresponding to a current block in a current slice of a current picture from a coded video bitstream, the current block being coded according to an intra block copy mode (See Fig. 5, items 510, 520 [0029]); decoding, from a slice header of the current slice included in the coded video bitstream, a value indicating a maximum number of merge candidates in a merge candidate list for the current slice regardless of a number of temporal reference pictures used in the current slice (See Xu [0033]-[0034], [0062], [0074]); constructing the merge candidate list for the current block, a number of merge candidates included in the constructed merge candidate list is equal to or less than the maximum number (See Xu [0034] and [0074]); determining a block vector for the current block according to the merge candidate list and an index included in the obtained data (See Xu [0031]-[0032 and [0044]).
	It is noted that Xu is silent about reconstructing at least one sample of the current block according to the block vector.
	However, Rapaka teaches an apparatus and method for video decoding including reconstructing at least one sample of the current block according to the block vector (See Rapaka [0062]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Xu to incorporate the teachings of Rapake to reconstruct at least one sample of the current block according to the block vector.  The motivation for performing such a modification in Xu is for the video to reconstruct the picture based on the syntax elements from the video bitstream.

As per claim 17, most of the limitations of this claim have been noted in the above rejection of claims 1 and 9.  In addition, the combination Xu and Rapaka further teaches a non-transitory computer readable medium storing instructions which when executed by a computer for video decoding cause the computer to perform the steps as noted in claims 1 and 9 (See Xu [0079], and [0082]).



As per claims 3, 11 and 18, most of the limitations of these claims have been noted in the above rejections of claims 1, 9 and 17.
	In addition, the combination of Xu and Rapake further teaches determining that the current block is coded according to the intra block copy mode in response to a determination that a merge mode is enabled for the current block and no temporal reference picture is used in the current slice (See Xu [0042] and [0044]).

7.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Application Publication no. 2017/0280159 A1) in view of Rapaka et al. (US Patent Application Publication no. 2017/0099495) as applied to claims 1 and 10 above, and further in view of Chen (US Patent Application Publication no. 2015/0195559).

Regarding claims 2 and 10, most of the limitations of these claims have been noted in the above rejection of claims 1 and 10.
It is noted that the combination of Xu and Rapaka is silent about an apparatus and method for video decoding wherein the value is coded according to a truncated unary code.	
	However, Chen teaches an apparatus and method for video decoding wherein the value is coded according to a truncated unary code (See Chen [0120]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the apparatus and method of the combination of Xu and Rapaka by incorporating the teachings of Chen wherein the value is coded according to a truncated unary code.  The motivation for performing such a modification in the combination of Xu and Rapaka is to remove the spatial redundancy in video within the given video frame or picture.

8.	Claims 4-8, 12-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, a Terminal Disclaimer must be submitted in order to obviate the Obvious type Double Patenting Rejection.

The claims are allowable over the prior art of record since the references taken individually or in combination fail to teach of suggest an apparatus and method for video decoding further comprising the steps of setting a first bin of a binarization of a resolution syntax element for at least the block vector to a binary value that is pre-defined for the intra block copy mode, the binarization of the resolution syntax element and another binarization of another resolution syntax element for at least a motion vector for another block coded according to an inter prediction mode corresponding to a same semantic definition; and decoding, from the obtained data, a second bin of the binarization of the resolution syntax element, wherein the determining the block vector is performed according to a resolution indicated by the binarization of the resolution syntax element that includes at least a combination of the first bin and the second bin.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

He et al. (US Patent Application Publication no. 2017/0289566) teaches intra block copy coding with temporal block vector prediction.

Pang et al. (US Patent Application Publication no. 2016/0057420) teaches unified intra-block copy and inter-prediction.

He et al. (US Patent Application Publication no. 2015/0373366) teaches methods and systems for intra block copy coding with block vector derivation.

Pang et al. (US Patent Application Publication no. 2015/0264386) teaches block vector predictor for intra block copying.

Chuang et al. (US Patent Application Publication no. 2017/0223379) teaches method of block vector clipping and coding for screen content coding and video coding.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424